Citation Nr: 0935342	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-13 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 2003 to April 
2004.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that he incurred tinnitus during service.    


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits to the Claim for Service Connection

The Veteran claims that he incurred tinnitus as a result of 
his exposure to acoustic trauma in Iraq during service in 
Operation Enduring Freedom.  In the March 2006 rating 
decision on appeal, the RO denied the Veteran's claim.  For 
the reasons set forth below, the Board disagrees with that 
decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the record shows that the Veteran has a 
current tinnitus disorder.  VA compensation examination 
reports of record dated in September 2005 and September 2006 
refer to tinnitus diagnoses, as do addendum VA reports dated 
in October 2005 and April 2007.  

The Board also finds that the evidence of record does not 
preponderate against the Veteran's claim that his tinnitus 
relates to service.  The medical evidence of record 
addressing the issue of nexus does not preponderate against 
the Veteran's claim, and the lay evidence of record firmly 
supports his claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).

The medical evidence addressing the issue of nexus consists 
of an October 2005 addendum to the September 2005 VA 
audiology report, and an April 2007 addendum to the September 
2006 audiology report.  The Board finds these opinions to be 
of no probative value in determining whether the Veteran's 
tinnitus relates to service.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (the Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).  In the 
October 2005 addendum, the VA audiologist stated that the 
Veteran's tinnitus was likely unrelated to service.  In 
support, the examiner stated that the Veteran's entrance 
examination report indicated pre-service hearing loss, and 
that the cause of the pre-service hearing loss was likely the 
cause of the tinnitus.  The Board finds this opinion of no 
value here, however.  Though, at the time of the opinion, the 
Veteran had not been service connected for hearing loss, a 
subsequent April 2007 rating decision did service connect the 
Veteran's hearing loss.  This rating decision was based on 
the September 2006 VA opinion which found that hearing loss 
likely related to service.  Indeed, in the April 2007 
decision, the RO recognized the Veteran's in-service acoustic 
trauma and consequent hearing loss.  As the ultimate 
rationale provided in the October 2005 opinion has been 
undermined by the September 2006 medical opinion (and April 
2007 rating decision), the Board finds the October 2005 
addendum of no value on the issue of nexus here.  Likewise, 
the Board finds the April 2007 addendum to be of no probative 
value in this matter.  In that statement, the September 2006 
VA examiner indicated that an opinion regarding the claim for 
tinnitus would be "mere speculation."  In sum, the medical 
evidence of record does not indicate that the Veteran's 
tinnitus is unrelated to service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

As to the lay evidence of record, the Veteran has clearly 
asserted that he incurred tinnitus during service as a result 
of his exposure to acoustic trauma.  He indicated that the 
trauma resulted from his proximity to trucks, artillery fire, 
and generators.  He contends that he has experienced a 
continuity of symptomatology since service, moreover.  See 
38 C.F.R. § 3.303(b).    

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).   

But lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

In this matter, the Board notes that the Veteran's service 
treatment records do not note tinnitus or tinnitus-like 
symptoms.  Nevertheless, the Board recognizes the Veteran's 
competence to attest to such a symptom as ringing sounds in 
his ears.  Such a symptom is "observable" and not medical 
in nature.  

As the lay evidence of record clearly indicates the onset of 
tinnitus during service, and as the medical evidence of 
record does not preponderate against the Veteran's claim to 
nexus, the Board finds this an appropriate case in which to 
grant service connection by invoking VA's doctrine of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.      




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


